
	

113 HR 148 IH: Disclosure of Information on Spending on Campaigns Leads to Open and Secure Elections Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 148
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Van Hollen (for
			 himself, Mr. Clyburn,
			 Mr. Becerra,
			 Mr. Crowley,
			 Ms. DeLauro,
			 Mr. Andrews,
			 Mr. Cuellar,
			 Mr. Pallone,
			 Mr. Israel,
			 Mr. Larson of Connecticut,
			 Mr. Brady of Pennsylvania, and
			 Ms. Lofgren) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committees on
			 the Judiciary and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  provide for additional disclosure requirements for corporations, labor
		  organizations, and other entities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disclosure of Information on Spending
			 on Campaigns Leads to Open and Secure Elections Act of
			 2013 or the DISCLOSE 2013 Act.
		2.Campaign
			 disbursement reporting
			(a)Information
			 required To be reported
				(1)Treatment of
			 functional equivalent of express advocacy as independent
			 expenditureSubparagraph (A)
			 of section 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(17)) is amended to read as follows:
					
						(A)that, when taken
				as a whole, expressly advocates the election or defeat of a clearly identified
				candidate, or is the functional equivalent of express advocacy because it can
				be interpreted by a reasonable person only as advocating the election or defeat
				of a candidate, taking into account whether the communication involved mentions
				a candidacy, a political party, or a challenger to a candidate, or takes a
				position on a candidate’s character, qualifications, or fitness for office;
				and
						.
				(2)Expansion of
			 period during which communications are treated as electioneering
			 communicationsSection 304(f)(3)(A)(i) of such Act (2 U.S.C.
			 434(f)(3)(A)(i)) is amended—
					(A)by redesignating
			 subclause (III) as subclause (IV); and
					(B)by striking
			 subclause (II) and inserting the following:
						
							(II)in the case of a communication which refers
				to a candidate for an office other than the President or Vice President, is
				made during the period beginning on January 1 of the calendar year in which a
				general or runoff election is held and ending on the date of the general or
				runoff election (or in the case of a special election, during the period
				beginning on the date on which the announcement with respect to such election
				is made and ending on the date of the special election);
							(III)in the case of a
				communication which refers to a candidate for the office of President or Vice
				President, is made in any State during the period beginning 120 days before the
				first primary or preference election or a convention or caucus of a political
				party which has the authority to nominate a candidate for the office of
				President or Vice President is held in any State and ending on the date of the
				general election;
				and
							.
					(3)Effective date;
			 transition for electioneering communications made prior to
			 enactmentThe amendment made
			 by paragraph (2) shall apply with respect to communications made on or after
			 July 1, 2013, except that no communication which is made prior to such date
			 shall be treated as an electioneering communication under section
			 304(f)(3)(A)(i)(II) or (III) of the Federal Election Campaign Act of 1971 (as
			 amended by paragraph (2)) unless the communication would be treated as an
			 electioneering communication under such section if the amendment made by
			 paragraph (2) did not apply.
				(b)Disclosure
			 requirements for corporations, labor organizations, and certain other
			 entities
				(1)In
			 generalSection 324 of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 441k) is amended to read as follows:
					
						324.Disclosure of
				campaign-related disbursements by covered organizations
							(a)Disclosure
				statement
								(1)In
				generalAny covered
				organization that makes campaign-related disbursements aggregating more than
				$10,000 in a calendar year shall, not later than 24 hours after each disclosure
				date, file a statement with the Commission made under penalty of perjury that
				contains the information described in paragraph (2)—
									(A)in the case of the first statement filed
				under this subsection, for the period beginning on the first day of the
				preceding calendar year and ending on the first such disclosure date;
				and
									(B)in the case of any
				subsequent statement filed under this subsection, for the period beginning on
				the previous disclosure date and ending on such disclosure date.
									(2)Information
				describedThe information described in this paragraph is as
				follows:
									(A)The name of the
				covered organization and the principal place of business of such
				organization.
									(B)The amount of each
				campaign-related disbursement made by such organization during the period
				covered by the statement of more than $1,000.
									(C)In the case of a
				campaign-related disbursement that is not a covered transfer, the election to
				which the campaign-related disbursement pertains and if the disbursement is
				made for a public communication, the name of any candidate identified in such
				communication and whether such communication is in support of or in opposition
				to a candidate.
									(D)A certification by
				the chief executive officer or person who is the head of the covered
				organization that the campaign-related disbursement is not made in cooperation,
				consultation, or concert with or at the request or suggestion of a candidate,
				authorized committee, or agent of a candidate, political party, or agent of a
				political party.
									(E)If the covered organization makes
				campaign-related disbursements using exclusively funds in a segregated bank
				account consisting of funds that were contributed, donated, transferred, or
				paid directly to such account by persons other than the covered organization
				that controls the account, for each contribution, donation, transfer, payment
				of dues, or other payment to the account—
										(i)the name and
				address of each person who made such contribution, donation, transfer, payment
				of dues, or other payment during the period covered by the statement;
										(ii)the date and
				amount of such contribution, donation, transfer, payment of dues, or other
				payment; and
										(iii)the aggregate amount of all such
				contributions, donations, transfers, payments of dues, and other payments made
				by the person during the period beginning on the first day of the preceding
				calendar year and ending on the disclosure date;
										but
				only if such contribution, donation, transfer, payment of dues, or other
				payment was made by a person who made contributions, donations, transfers,
				payments of dues, or payments to the account in an aggregate amount of $10,000
				or more during the period beginning on the first day of the preceding calendar
				year and ending on the disclosure date.(F)Subject to paragraph (4), if the covered
				organization makes campaign-related disbursements using funds other than funds
				in a segregated bank account described in subparagraph (E), for each
				contribution, donation, transfer, or payment of dues to the covered
				organization—
										(i)the name and address of each person who
				made such contribution, donation, transfer, or payment of dues during the
				period covered by the statement;
										(ii)the date and amount of such contribution,
				donation, transfer, or payment of dues; and
										(iii)the aggregate amount of all such
				contributions, donations, transfers, and payments of dues made by the person
				during the period beginning on the first day of the preceding calendar year and
				ending on the disclosure date;
										but
				only if such contribution, donation, transfer, or payment of dues was made by a
				person who made contributions, donations, transfers, or payments of dues to the
				covered organization in an aggregate amount of $10,000 or more during the
				period beginning on the first day of the preceding calendar year and ending on
				the disclosure date.(3)Exceptions
									(A)Amounts received
				in ordinary course of businessThe requirement to include in a
				statement filed under paragraph (1) the information described in paragraph (2)
				shall not apply to amounts received by the covered organization in the ordinary
				course of any trade or business conducted by the covered organization or in the
				form of investments in the covered organization.
									(B)Donor
				restriction on use of fundsThe requirement to include in a statement
				submitted under paragraph (1) the information described in subparagraph (F) of
				paragraph (2) shall not apply if—
										(i)the person
				described in such subparagraph prohibited, in writing, the use of the
				contribution, donation, transfer, payment of dues, or other payment made by
				such person for campaign-related disbursements; and
										(ii)the covered
				organization agreed to follow the prohibition and deposited the contribution,
				donation, transfer, payment of dues, or other payment in an account which is
				segregated from any account used to make campaign-related disbursements.
										(4)Disclosure
				date
									(A)In
				generalExcept as provided in subparagraph (B), the term
				disclosure date means—
										(i)the first date during any calendar year by
				which a person has made campaign-related disbursements aggregating more than
				$10,000; and
										(ii)each date
				following the date described in clause (i) during such calendar year by which a
				person has made campaign-related disbursements aggregating more than
				$10,000.
										(B)Disclosure date
				for certain transfersIn the
				case of a statement filed with respect to a campaign-related disbursement which
				is a covered transfer described in subsection (f)(1)(E), the term
				disclosure date means the date on which the covered organization
				making such transfer knew or should have known that the recipient of such
				transfer made campaign-related disbursements in an aggregate amount of $50,000
				or more during the 2-year period beginning on the date of the transfer.
									(b)Coordination
				with other provisions
								(1)Other reports
				filed with the CommissionInformation included in a statement
				filed under this section may be excluded from statements and reports filed
				under section 304.
								(2)Treatment as
				separate segregated fundA segregated bank account
				referred to in subsection (a)(2)(E) may be treated as a separate segregated
				fund for purposes of section 527(f)(3) of the Internal Revenue Code of
				1986.
								(c)FilingStatements
				required to be filed under subsection (a) shall be subject to the requirements
				of section 304(d) to the same extent and in the same manner as if such reports
				had been required under subsection (c) or (g) of section 304.
							(d)Campaign-Related
				disbursement definedIn this section, the term
				campaign-related disbursement means a disbursement by a covered
				organization for any of the following:
								(1)An independent
				expenditure consisting of a public communication, as defined in section
				301(22).
								(2)An electioneering
				communication, as defined in section 304(f)(3).
								(3)A covered
				transfer.
								(e)Covered
				organization definedIn this section, the term covered
				organization means any of the following:
								(1)A corporation (other than an organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986).
								(2)An organization described in section 501(c)
				of such Code and exempt from taxation under section 501(a) of such Code (other
				than an organization described in section 501(c)(3) of such Code).
								(3)A labor
				organization (as defined in section 316(b)).
								(4)Any political
				organization under section 527 of the Internal Revenue Code of 1986, other than
				a political committee under this Act (except as provided in paragraph
				(5)).
								(5)A political committee with an account
				established for the purpose of accepting donations or contributions that do not
				comply with the contribution limits or source prohibitions under this Act, but
				only with respect to the accounts established for such purpose.
								(f)Covered transfer
				defined
								(1)In
				generalIn this section, the term covered transfer
				means any transfer or payment of funds by a covered organization to another
				person if the covered organization—
									(A)designates, requests, or suggests that the
				amounts be used for—
										(i)campaign-related disbursements (other than
				covered transfers); or
										(ii)making a transfer to another person for the
				purpose of making or paying for such campaign-related disbursements;
										(B)made such transfer or payment in response
				to a solicitation or other request for a donation or payment for—
										(i)the making of or paying for
				campaign-related disbursements (other than covered transfers); or
										(ii)making a transfer to another person for the
				purpose of making or paying for such campaign-related disbursements;
										(C)engaged in discussions with the recipient
				of the transfer or payment regarding—
										(i)the making of or paying for
				campaign-related disbursements (other than covered transfers); or
										(ii)donating or transferring any amount of such
				transfer or payment to another person for the purpose of making or paying for
				such campaign-related disbursements;
										(D)made
				campaign-related disbursements (other than a covered transfer) in an aggregate
				amount of $50,000 or more during the 2-year period ending on the date of the
				transfer or payment, or knew or had reason to know that the person receiving
				the transfer or payment made such disbursements in such an aggregate amount
				during that 2-year period; or
									(E)knew or had reason to know that the person
				receiving the transfer or payment would make campaign-related disbursements in
				an aggregate amount of $50,000 or more during the 2-year period beginning on
				the date of the transfer or payment.
									(2)ExclusionsThe term covered transfer does
				not include any of the following:
									(A)A disbursement made by a covered
				organization in the ordinary course of any trade or business conducted by the
				covered organization or in the form of investments made by the covered
				organization.
									(B)A disbursement made by a covered
				organization if—
										(i)the covered
				organization prohibited, in writing, the use of such disbursement for
				campaign-related disbursements; and
										(ii)the recipient of the disbursement agreed to
				follow the prohibition and deposited the disbursement in an account which is
				segregated from any account used to make campaign-related disbursements.
										(3)Exception for
				certain transfers among affiliates
									(A)Exception for
				certain transfers among affiliatesThe term covered transfer does
				not include an amount transferred by one covered organization to another
				covered organization which is treated as a transfer between affiliates under
				subparagraph (B) if the aggregate amount transferred during the year by such
				covered organization to that same covered organization is equal to or less than
				$50,000.
									(B)Description of
				transfers between affiliatesA transfer of amounts from one covered
				organization to another covered organization shall be treated as a transfer
				between affiliates if—
										(i)one of the organizations is an affiliate of
				the other organization; or
										(ii)each of the organizations is an affiliate
				of the same organization;
										except
				that the transfer shall not be treated as a transfer between affiliates if one
				of the organizations is established for the purpose of making campaign-related
				disbursements.(C)Determination of
				affiliate statusFor purposes
				of subparagraph (B), a covered organization is an affiliate of another covered
				organization if—
										(i)the governing instrument of the
				organization requires it to be bound by decisions of the other
				organization;
										(ii)the governing
				board of the organization includes persons who are specifically designated
				representatives of the other organization or are members of the governing
				board, officers, or paid executive staff members of the other organization, or
				whose service on the governing board is contingent upon the approval of the
				other organization; or
										(iii)the organization is chartered by the other
				organization.
										(D)Coverage of
				transfers to affiliated section 501(c)(3)
				organizationsThis paragraph shall apply with respect to an
				amount transferred by a covered organization to an organization described in
				paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt
				from tax under section 501(a) of such Code in the same manner as this paragraph
				applies to an amount transferred by a covered organization to another covered
				organization.
									.
				(2)Conforming
			 amendmentSection 304(f)(6) of such Act (2 U.S.C. 434) is amended
			 by striking Any requirement and inserting Except as
			 provided in section 324(b), any requirement.
				3.Stand by your
			 ad
			(a)Disclaimer
			 requirements for campaign-Related disbursementsSection 318(a) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by striking for the
			 purpose of financing communications expressly advocating the election or defeat
			 of a clearly identified candidate and inserting for a
			 campaign-related disbursement, as defined in section 324, consisting of a
			 public communication.
			(b)Stand by your ad
			 requirements
				(1)Maintenance of
			 requirements for political parties and certain political
			 committeesSection 318(d)(2)
			 of such Act (2 U.S.C. 441d(d)(2)) is amended—
					(A)in the heading, by
			 striking others and inserting
			 certain political
			 committees;
					(B)by inserting which (except to the
			 extent provided in the last sentence of this paragraph) is paid for by a
			 political committee (including a political committee of a political party)
			 and after subsection (a);
					(C)by striking
			 or other person each place it appears; and
					(D)by adding at the
			 end the following: This paragraph does not apply to a communication paid
			 for in whole or in part with a payment which is treated as a campaign-related
			 disbursement under section 324 and with respect to which a covered organization
			 files a statement under such section..
					(2)Special
			 disclaimer requirements for certain communicationsSection 318 of
			 such Act (2 U.S.C. 441d) is amended by adding at the end the following new
			 subsection:
					
						(e)Communications
				by others
							(1)In
				generalAny communication
				described in paragraph (3) of subsection (a) which is transmitted through radio
				or television (other than a communication to which subsection (d)(2) applies)
				shall include, in addition to the requirements of such paragraph, the
				following:
								(A)The individual disclosure statement
				described in paragraph (2)(A) (if the person paying for the communication is an
				individual) or the organizational disclosure statement described in paragraph
				(2)(B) (if the person paying for the communication is not an
				individual).
								(B)If the communication is transmitted through
				television and is paid for in whole or in part with a payment which is treated
				as a campaign-related disbursement under section 324, the Top Five Funders list
				(if applicable), unless, on the basis of criteria established in regulations
				issued by the Commission, the communication is of such short duration that
				including the Top Five Funders list in the communication would constitute a
				hardship to the person paying for the communication by requiring a
				disproportionate amount of the content of the communication to consist of the
				Top Five Funders list.
								(C)If the
				communication is transmitted through radio and is paid for in whole or in part
				with a payment which is treated as a campaign-related disbursement under
				section 324, the Top Two Funders list (if applicable), unless, on the basis of
				criteria established in regulations issued by the Commission, the communication
				is of such short duration that including the Top Two Funders list in the
				communication would constitute a hardship to the person paying for the
				communication by requiring a disproportionate amount of the content of the
				communication to consist of the Top Two Funders list.
								(2)Disclosure
				statements described
								(A)Individual
				disclosure statementsThe
				individual disclosure statement described in this subparagraph is the
				following: I am ________, and I approve this message., with the
				blank filled in with the name of the applicable individual.
								(B)Organizational
				disclosure statementsThe
				organizational disclosure statement described in this subparagraph is the
				following: I am ________, the ________ of ________, and ________
				approves this message., with—
									(i)the first blank to be filled in with the
				name of the applicable individual;
									(ii)the second blank to be filled in with the
				title of the applicable individual; and
									(iii)the third and fourth blank each to be
				filled in with the name of the organization or other person paying for the
				communication.
									(3)Method of
				conveyance of statement
								(A)Communications
				transmitted through radioIn
				the case of a communication to which this subsection applies which is
				transmitted through radio, the disclosure statements required under paragraph
				(1) shall be made by audio by the applicable individual in a clearly spoken
				manner.
								(B)Communications
				transmitted through televisionIn the case of a communication to which
				this subsection applies which is transmitted through television, the
				information required under paragraph (1)—
									(i)shall appear in writing at the end of the
				communication or in a crawl along the bottom of the communication in a clearly
				readable manner, with a reasonable degree of color contrast between the
				background and the printed statement, for a period of at least 6 seconds;
				and
									(ii)shall also be conveyed by an unobscured,
				full-screen view of the applicable individual or by the applicable individual
				making the statement in voice-over accompanied by a clearly identifiable
				photograph or similar image of the individual, except in the case of a Top Five
				Funders list.
									(4)DefinitionsIn
				this subsection:
								(A)Applicable
				individualThe term
				applicable individual means, with respect to a communication to
				which this subsection applies—
									(i)if the communication is paid for by an
				individual, the individual involved;
									(ii)if the communication is paid for by a
				corporation, the chief executive officer of the corporation (or, if the
				corporation does not have a chief executive officer, the highest ranking
				official of the corporation);
									(iii)if the communication is paid for by a labor
				organization, the highest ranking officer of the labor organization; and
									(iv)if the communication is paid for by any
				other person, the highest ranking official of such person.
									(B)Covered
				organization and campaign-related disbursementThe terms
				campaign-related disbursement and covered
				organization have the meaning given such terms in section 324.
								(C)Top Five Funders
				listThe term Top Five
				Funders list means, with respect to a communication paid for in whole or
				in part with a payment which is treated as a campaign-related disbursement
				under section 324, a list of the five persons who provided the largest payments
				of any type in an aggregate amount equal to or exceeding $10,000 which are
				required under section 324(a) to be included in the reports filed by a covered
				organization with respect to such communication during the 12-month period
				ending on the date of the disbursement and the amount of the payments each such
				person provided. If two or more people provided the fifth largest of such
				payments, the covered organization involved shall select one of those persons
				to be included on the Top Five Funders list.
								(D)Top Two Funders
				listThe term Top Two Funders list means, with
				respect to a communication paid for in whole or in part with a payment which is
				treated as a campaign-related disbursement under section 324, a list of the
				persons who provided the largest and the second largest payments of any type in
				an aggregate amount equal to or exceeding $10,000 which are required under
				section 324(a) to be included in the reports filed by a covered organization
				with respect to such communication during the 12-month period ending on the
				date of the disbursement and the amount of the payments each such person
				provided. If two or more persons provided the second largest of such payments,
				the covered organization involved shall select one of those persons to be
				included on the Top Two Funders
				list.
								.
				4.Shareholders’ and
			 members’ right to knowTitle
			 III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is
			 amended by adding at the end the following new section:
			
				325.Disclosures by
				covered organizations to shareholders, members, and donors of information on
				campaign-related disbursements
					(a)Information on
				campaign-Related disbursements To be included in periodic reportsA covered organization which submits
				regular, periodic reports to its shareholders, members, or donors on its
				finances or activities shall include in each such report, in a clear and
				conspicuous manner, the information included in the statements filed by the
				organization under section 324 with respect to the campaign-related
				disbursements made by the organization during the period covered by the
				report.
					(b)Hyperlink to
				information included in reports filed with Commission
						(1)Required posting
				of hyperlinkIf a covered
				organization maintains an Internet site, the organization shall post on such
				Internet site a hyperlink from its homepage to the location on the Internet
				site of the Commission which contains the information included in the
				statements filed by the organization under section 324 with respect to
				campaign-related disbursements.
						(2)Deadline;
				duration of postingThe
				covered organization shall post the hyperlink described in paragraph (1) not
				later than 24 hours after the Commission posts the information described in
				such paragraph on the Internet site of the Commission, and shall ensure that
				the hyperlink remains on the Internet site of the covered organization until
				the expiration of the 1-year period which begins on the date of the election
				with respect to which the campaign-related disbursements are made.
						(c)DefinitionsThe
				terms campaign-related disbursement and covered
				organization have the meanings given such terms in section
				324.
					.
		5.Lobbyists’
			 campaign funding disclosure
			(a)Disclosure of
			 independent expenditures and electioneering communicationsSection 5(d)(1) of the Lobbying Disclosure
			 Act of 1995 (2 U.S.C. 1604(d)(1)) is amended—
				(1)by striking and at the end
			 of subparagraph (F);
				(2)by redesignating subparagraph (G) as
			 subparagraph (I); and
				(3)by inserting after subparagraph (F) the
			 following new subparagraphs:
					
						(G)the amount of any independent expenditure
				(as defined in section 301(17) of the Federal Election Campaign Act of 1971 (2
				U.S.C. 431(17))) equal to or greater than $1,000 made by such person or
				organization, and for each such expenditure the name of each candidate being
				supported or opposed and the amount spent supporting or opposing each such
				candidate;
						(H)the amount of any electioneering
				communication (as defined in section 304(f)(3) of such Act (2 U.S.C.
				434(f)(3))) equal to or greater than $1,000 made by such person or
				organization, and for each such communication the name of the candidate
				referred to in the communication and whether the communication involved was in
				support of or in opposition to the candidate;
				and
						.
				(b)Disclosure of
			 amounts provided to certain political committeesSection 5(d)(1)(D) of such Act (2 U.S.C.
			 1605(d)(1)(D)) is amended by striking or political party
			 committee, and inserting the following: political party
			 committee, or political committee which is treated as a covered organization
			 under section 324(f)(1)(D) of the Federal Election Campaign Act of
			 1971,.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to reports for semiannual periods
			 described in section 5(d)(1) of the Lobbying Disclosure Act of 1995 that begin
			 after the date of the enactment of this Act.
			6.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		7.Effective
			 dateExcept as provided in
			 section 5, the amendments made by this Act shall apply with respect to
			 disbursements made on or after July 1, 2013.
		
